Citation Nr: 0119637	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to service connection for arthritis of the 
left hand.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1992 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 RO rating decision that denied service 
connection for (1) low back pain; (2) arthritis of the right 
hand; and (3) arthritis of the left hand.  The veteran 
submitted a notice of disagreement in August 2000, and the RO 
issued a statement of the case in September 2000.  The 
veteran submitted a substantive appeal in October 2000.  A 
hearing scheduled in July 2001 was canceled when the veteran 
failed to report.

The July 2000 RO rating decision also denied service 
connection for left shoulder pain on the basis that the claim 
was not well grounded.  In correspondence received from the 
veteran in September 2000, the veteran withdrew his appeal of 
the denial of service connection for left shoulder pain.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  This Act eliminated the well 
groundedness requirement for claims of service connection, 
and provided for the re-adjudication of claims denied on the 
basis of well groundedness between July 1999 and 
November 2000.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  The veteran can request re-adjudication of the claim 
for service connection for left shoulder pain.  As such, this 
issue is referred to the RO for appropriate action in 
accordance with statutory provisions.


REMAND

The RO denied the veteran's claims for service connection for 
a low back disability, and for arthritis of both hands as not 
well grounded.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


(1)  Low Back Disability

The veteran has indicated that he noted the onset of low back 
pain in 1994, and states that he was treated by back 
manipulation.  It does not appear that records of such 
treatment have been associated with the claims folder.  The 
duty to assist the veteran in the development of facts 
pertinent to his claim for service connection includes 
obtaining all relevant records and to provide him with an 
adequate examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  The VCAA 
also requires that these records be obtained.

The report of VA examination in September 1999 reflects 
limitation of motion of the lumber spine, and a diagnosis of 
persistent lower back pain, "too much curvature."  There is 
no indication as to whether the veteran's claims folder was 
reviewed.  On a "Report of Medical History" completed by the 
veteran in April 1999, the veteran reported recurrent back 
pain.  The examiner noted the veteran's complaints of low 
back pain, not debilitating.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
5103A).  In this case there is competent evidence of current 
and persistent low back pain.  The veteran had reported low 
back pain in service, but there is no competent medical 
opinion as to whether the veteran has a current low back 
disability related to symptoms noted in service.  Therefore, 
the evidence is insufficient to decide the claim, and a new 
examination is necessary.


(2)  Arthritis of the Hands
 
Service medical records show that the veteran was treated for 
joint pain in his hands and fingers in May 1999.  He 
presented with temperature changes of both hands.  He 
reported working as a laboratory technician, and being 
exposed to various chemicals and coolants.  He denied recent 
trauma.  The assessment was overuse syndrome, possible 
degenerative joint disease.

The report of VA examination in September 1999 reflects that 
both hands were normal to appearance and function; there was 
no tenderness to palpation, no swelling, and no deformities.  
The veteran had good grip strength bilaterally.  The veteran 
reported recurrent cramping in the fingers since 1996, and 
reported having a diagnosis of degenerative joint disease.  
X-rays revealed no bony, joint, or soft tissue abnormalities.  
The diagnosis was recurrent, bilateral hand cramping, 
degenerative joint disorder.  Again, there is no indication 
that the veteran's claims folder was reviewed by the 
examiner.

Where there is a reasonable possibility that a current 
condition is related to, or is the residual of, a condition 
experienced in service VA should seek a medical opinion as to 
whether the veteran's claimed current disability is in any 
way related to the condition experienced in service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

In this case, it is unclear to whether the veteran had 
arthritis of the hands in service, whether there were 
manifestations of arthritis (to a degree of 10 percent 
disabling) within one year from date of termination of active 
service, or any current hand disability related to service.  
Therefore, the evidence is insufficient to decide the claim, 
and a new examination is necessary.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
a low back disability and for arthritis 
of the hands since separation from 
service.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, to include treatment 
records for back manipulation since 1994.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).

2.  The RO should schedule the veteran 
for an examination to determine the 
current nature and etiology of any low 
back disability.  The examiner should 
review the claims folder, including the 
service medical records and post-service 
medical records and should note such 
review in the examination report.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran has a current low back 
disability related to symptoms noted in 
service.

3.  The RO should schedule the veteran 
for an examination to determine the 
current nature and etiology of any 
arthritis of the hands. The examiner 
should review the claims folder, 
including the service medical records and 
post-service medical records and should 
note such review in the examination 
report.  The examiner should offer 
opinions as to:

a.  Whether it is at least as likely 
as not that the veteran had 
manifestations of arthritis of 
either hand in service;

b.  Whether it is at least as likely 
as not that the veteran had 
manifestations of arthritis of 
either hand, to a degree of 10 
percent disabling, within one year 
from date of termination of active 
service-i.e., June 27, 2000; and 

c.  whether it is at least as likely 
as not that the veteran has current 
arthritis or other disability of 
either hand related to symptoms 
noted in service.

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claims for service connection for a low 
back disability, and for arthritis of the 
right and left hands.

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




